Citation Nr: 1512536	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  07-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to higher disability ratings for the right knee, assigned a 10 percent rating for knee strain, and effective from February 12, 2014, assigned a separate 30 percent rating for limitation of extension.  

2.  Entitlement to higher disability ratings for the left knee, assigned a 10 percent rating for knee strain, and effective from February 12, 2014, assigned a separate 30 percent rating for limitation of extension.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 12, 2014, due to the service-connected disabilities on appeal. 

4.  Entitlement to service connection for bilateral foot disability, claimed as flat feet, including as secondary to the service-connected bilateral knee disability.

5.  Entitlement to service connection for bilateral ankle disability, including as secondary to the service-connected bilateral knee disability.  

6.  Entitlement to service connection for a low back disability, including as secondary to the service-connected bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984 and from May 1985 to May 2002.  

This appeal came before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that denied entitlement to ratings in excess of 10 percent for left knee strain and right knee strain.  When this case was before the Board in September 2012, it was remanded for further development.  

While the case was in remand status, an April 2014 rating decision granted a separate rating of 30 percent for each knee on the basis of limitation of extension, effective February 12, 2014.  The April 2014 rating decision also granted a TDIU effective from February 12, 2014, based on the service-connected knee disabilities at issue in this appeal.  Since the TDIU grant was effective well after the filing of the Veteran's claims for higher ratings for his knee disabilities and the Veteran has not indicated that he is satisfied with the assigned effective date, the issue of entitlement to a TDIU based on the service-connected knee disabilities for the period of the claims prior to February 12, 2014, remains at issue.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009); VAOGCPREC 6-96.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Service Connection Claims

The Veteran's service-connected bilateral knee disabilities have in some medical records been associated with an antalgic gait and use of a cane.  The Veteran's representative in a July 2014 appellate brief to the Board argued that the Veteran's service-connected bilateral knee disabilities with associated impaired gait may have affected the Veteran's claimed disabilities of the feet, ankles, and low back.  

Medical questions of secondary service connection have not been adequately addressed for the claimed disabilities of the feet and ankles.  While the Veteran was afforded a VA examination addressing his feet in December 2011, the examiner only provided an opinion addressing direct links to service.  Questions of causation or aggravation by knee disabilities were not addressed.  

Similarly, while a low back disability was addressed in a VA examination in January 2013, the examiner addressed questions of a direct link to service and of causation by knee disabilities, but did not address questions of aggravation by knee disabilities.  The Veteran has not been afforded a VA examination specifically addressing his claimed ankles.  

In light of these circumstances, the Board has determined that additional VA examinations are required before these claims are decided.



TDUI and Rating Claims

The Board will defer its decision on the TDIU claim pending the outcome of the service connection claims.  In addition, the rating issues on appeal and the TDIU issue are inextricably intertwined so the Board will also defer its decision on the rating issues.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.
 
2.  Then, arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of each foot disability, each ankle disability, and each low back disability present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

With respect to each such disorder found to be present during the period of the claims, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected disabilities.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Undertake any other indicated development.
 
4.  Then, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



